Motion by petitioner, a disbarred attorney, (1) to vacate or modify this court’s order dated October 24,1977, which disbarred him and the removal of his name from the roll of attorneys and counselors at law, (2) to deem said order one of suspension for the purpose of the present proceeding, (3) to set aside the suspension pending determination of the present proceeding, (4) to refer the matter to a Referee, Justice or Judge appointed by this court for a *1023hearing, and (5) to impose such discipline as this court deems just and proper under the circumstances. Motion denied. Mollen, P. J., Hopkins, Damiani, Titone and Mangano, JJ., concur.